Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Restriction/Election Requirement
1.	Claims 1-17 are pending.  Claims 1, 10, and 12 are independent.

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a multi-mode document scanning system and method, having a scanning camera and at least one illumination bank including a plurality of illumination elements of different wavelengths interspersed thereon, and a selection process to select a wavelength appropriate to a document, the wavelengths including those of RGB, IR, and UV.
II. Claims 12-17, drawn to a calibration method for a multi-mode document scanning system.

	Restriction is further required of Invention I to the following inventions under 35 U.S.C. 121:
Ia:  Claims 11-5 and 7-11, drawn to a multi-mode document scanning system and method, having a scanning camera and at least one illumination bank including a plurality of illumination elements of different wavelengths interspersed thereon, and a selection process to select a wavelength appropriate to a document, the wavelengths including those of RGB, IR, and UV, in which the selection process to select a wavelength appropriate to a document DOES NOT require the specifics of the wavelength selection process of claim 6 which include a user graphical user interface comprising at least two choices of types of the documents, a type of document to be manually selected by a user or operator of the multi-mode document scanning system.
1b:  Claim 6, drawn to a multi-mode document scanning system, in which a specific selection process to select a wavelength includes a user graphical user interface comprising at least two choices of types of the documents, a type of document to be manually selected by a user or operator of the multi-mode document scanning system.

The inventions I and II are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as being used in a system different than in the system of Invention I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions Ia and 1b are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination 1b as claimed does not require the particulars of the subcombination as claimed.  The subcombination has separate utility such as being used in a device that does not have the specific interspersed arrangement of illuminating elements of Invention Ia.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674